DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 10/17/2022.
Claims 1, 4, 5, 9-11, 14, 19 and 20 have been amended; and therefore, currently claims 1-20 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 1 is sufficient to overcome the claim objection set forth in the previous office-action; and therefore, the Office withdraws the objection.
Similarly, the amendment to claim 9 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Terminal Disclaimer
5.	Applicant filed a terminal disclaimer on 10/17/2022 to obviate the obviousness type double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the above rejection.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau 2008/0143834 in views of Pietron 2014/0200789.
	Regarding claim 1, Comeau teaches the following claimed limitations: a system configured to detect a vehicle event and generate review criteria; a portion of the system configured to couple with a vehicle ([0019]; [0030] lines 1-10 : e.g. a method/system that monitors the performance of a driver of a vehicle; wherein the system detects vehicle events—such as braking, throttle position, etc., and generates data regarding operation of the vehicle—such as: timing related to braking, slowing down or changing the throttle position, etc., and furthermore, it allows a reviewer—a user accompanying the driver—to make notes regarding the driver’s performance), the system comprising: multiple video capture devices configured to acquire visual output information representing a vehicle environment, the individual video capture devices having separate corresponding fields of view of the vehicle environment, the vehicle environment including spaces in and around an interior and an exterior of the vehicle ([0020]: e.g. the system incorporates plurality of video cameras for acquiring videos from various viewpoints; such as: (i) video camera for recording interior of the vehicle, including the driver; (ii )video cameras for recording exterior of the vehicle, etc.); one or more sensors configured to generate output signals conveying vehicle operation information related to the operation and/or context of the vehicle; and one or more physical computer processors configured by computer readable instructions to: detect, by the one or more physical processors, in real-time or near real-time, the vehicle event based on the vehicle operation information conveyed by the output signals ([0023]; [0025]: e.g. the system already incorporates a computer or a microprocessor in communication with the OBD system of the vehicle; thereby allowing the computer to gather, via internal and external sensors, various data detected regarding the vehicle, including: such as: vehicle speed, acceleration, brake actuation, position via GPS, etc.); determine, by the one or more physical processors, a vehicle event type based on the vehicle operation information conveyed by the output signals; responsive to the detection of the vehicle event, generate one or more review criteria based on the visual output information as acquired ([0026] lines 1-11; [0027]; [0030] lines 1-10: e.g. the computer gathers vehicle operation data using various sensors, and thereby determines one or more vehicle event types; such as braking, or slowing down, etc., wherein the system also generates synchronization data by synchronizing captured video with vehicle operation data—such as, the timing of the brakes, etc., and thereby, the system also allows a reviewer to evaluate the driver’s performance) facilitate, by the one or more physical processors, electronic communication of: (i) the vehicle operation information, (ii) the visual output information as acquired, and (iii) the generated one or more review criteria to a remote computing device that is remote and separate from the vehicle ([0026] to [0028]: e.g. the computer wirelessly communicates with a remote computing device—such as a PC or a database management system—to store the data, which includes detected vehicle operation data,  synchronized data generated by synchronizing video data with vehicle operation data, etc.. In this regard, the synchronized data includes recorded data indicating timing of braking or slowing down—[0030] lines 1-10—that the reviewer uses to evaluate the driver’s performance. Thus, the generated review criteria is also communicated to the remote computing device).  
Comeau does not explicitly describe that the review criteria correspond to the detected vehicle event, wherein the one or more review criteria are generated based on the vehicle event type; wherein the one or more review criteria include one or more of a question, an inquiry, or a prompt for a manual reviewer, wherein the one or more review criteria are used to prompt the manual reviewer to provide manual reviewer input describing the detected vehicle event.
However, Pietron discloses a system that detects data related to one or more vehicle events, such as operation of the accelerator pedal, the brake pedal, etc. ([0036]), and wherein, responsive to such detection, the system generates one or more prompts (i.e. one or more review criteria) that correspond to the detected event(s); and thereby the system requests the user to provide manual input regarding the detected event ([0037]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Comeau in views of Pietron; for example, by incorporating an algorithm(s) that generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer (FIG 1, label “46”), and thereby allowing the reviewer to provide sufficient information regarding each operation condition of the vehicle, the driver’s performance, etc., so that the reviewer would have the option to provide detailed analysis regarding the driver’s performance and/or the vehicle status. 
Regarding claim 11, teaches the following claimed limitations: a method for detecting a vehicle event and generating review criteria ([0019]; [0030] lines 1-10 : e.g. a method/system that monitors the performance of a driver of a vehicle; wherein the system detects vehicle events—such as braking, throttle position, etc., and generates data regarding operation of the vehicle—such as: timing related to braking, slowing down or changing the throttle position, etc., and furthermore, it allows a reviewer—a user accompanying the driver—to make notes regarding the driver’s performance); the method comprising: acquiring visual output information representing a vehicle environment from individual video capture devices having separate corresponding fields of view of the vehicle environment, the vehicle environment including spaces in and around an interior and an exterior of the vehicle ([0020]: e.g. the system incorporates plurality of video cameras for acquiring videos from various viewpoints; such as: (i) video camera for recording interior of the vehicle, including the driver; (ii )video cameras for recording exterior of the vehicle, etc.); generating output signals conveying vehicle operation information related to the operation and/or context of the vehicle; detecting, in real-time or near real-time, the vehicle event based on the vehicle operation information conveyed by the output signals ([0023]; [0025]: e.g. the system incorporates a computer/microprocessor in communication with the OBD system of the vehicle; thereby allowing the computer to gather, via internal and external sensors, various data detected regarding the vehicle, including: such as: vehicle speed, acceleration, brake actuation, position via GPS, etc.); determining a vehicle event type based on the vehicle operation information conveyed by the output signals; generating one or more review criteria based on the visual output information as acquired ([0026] lines 1-11; [0027]; [0030] lines 1-10: e.g. the computer gathers vehicle operation data using various sensors, and thereby determines one or more vehicle event types; such as braking, or slowing down, etc., wherein the system also generates synchronization data by synchronizing captured video with vehicle operation data—such as, the timing of the brakes, etc., and thereby, the system also allows a reviewer to evaluate the driver’s performance); and facilitating electronic communication of: (i) the vehicle operation information, (ii) the visual output information as acquired, and (iii) the generated one or more review criteria to a remote computing device that is remote and separate from the vehicle ([0026] to [0028]: e.g. the computer wirelessly communicates with a remote computing device—such as a PC or a database management system—to store the data, which includes detected vehicle operation data,  synchronized data generated by synchronizing video data with vehicle operation data, etc.. In this regard, the synchronized data includes recorded data indicating timing of braking or slowing down—[0030] lines 1-10—that the reviewer uses to evaluate the driver’s performance. Thus, the generated review criteria is also communicated to the remote computing device).
Comeau does not explicitly describe that the review criteria correspond to the vehicle event, wherein the one or more review criteria are generated based on the vehicle event type, wherein the one or more review criteria include one or more of a question, an inquiry, or a prompt for a manual reviewer, wherein the one or more review criteria are used to prompt the manual reviewer to provide manual reviewer input describing the detected vehicle event.
However, Pietron discloses a system that detects data related to one or more vehicle events, such as operation of the accelerator pedal, the brake pedal, etc. ([0036]), and wherein, responsive to such detection, the system generates one or more prompts (i.e. one or more review criteria) that correspond to the detected event(s); and thereby the system requests the user to provide manual input regarding the detected event ([0037]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Comeau in views of Pietron; for example, by incorporating an algorithm(s) that generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer (FIG 1, label “46”), and thereby allowing the reviewer to provide sufficient information regarding each operation condition of the vehicle, the driver’s performance, etc., so that the reviewer would have the option to provide detailed analysis regarding the driver’s performance and/or the vehicle status. 
Regarding claims 2 and 12, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11. 
The limitation, “wherein generation of the one or more review criteria is further based on the separate corresponding fields of view of the visual output information as acquired”, is already addressed per the modification discussed with respect to claims 1 and 11.
Particularly, Comeau already implements video cameras that capture different or separate field of views, including views external of the vehicle and views internal of the vehicle (see [0020]).
In addition, Comeau is modified based on a teaching gleaned from Pietron; and thereby the modified system generates one or more prompts (i.e. review criteria) based on the video data obtained from the cameras.   
Comeau in views of Pietron teaches the claimed limitations as discussed above; Comeau further teaches:  
Regarding claims 3 and 13, wherein at least one of the multiple video capture devices is configured to acquire the visual output information from a left side or a right side of the vehicle (see FIG 1, labels “16A” and “16B”); 
Regarding claims 5 and 15, wherein the one or more review criteria are further generated based on corresponding fields of view of individual non-system integrated video capture devices ([0020]; also see FIG 1, labels “16A” and/or “16B”: e.g. the cameras attached to the windshield are construed as non-system integrated video capture devices. Note that per Applicant’s disclosure, non-system integrated video capture devices are cameras located in the interior and/or exterior of the vehicle); 
Regarding claims 6 and 16, “the detection of the vehicle event is based on the vehicle operation information conveyed by the output signals that correspond to a set of parameters that describe the vehicle event”, per claim 6; “determining a set of parameters that describe the vehicle event for detecting the vehicle event”, per claim 16 ([0025]; [0030] lines 1-7: e.g. the system detects one or more of the vehicle events when sensed data regarding one or more parameters related to the vehicle events is transmitted to the computer/processor. For insistence, a braking event or throttle position event is determined when parameter related to the braking event or throttle position is received by the computer); 
Regarding claims 7 and 17, wherein the vehicle event type is further determined based on the visual output information as acquired from the multiple video capture devices ([0020]; [0027]; [0030] lines 1-7: e.g. the system already comprise a plurality of cameras; and wherein captured videos are synchronized with one or more corresponding vehicle operations; and thereby the vehicle event type is further determined based on the visual output information); 
Regarding claims 8 and 18,  wherein the one or more physical computer processors are further configured, responsive to a review of the detected vehicle event and/or previous detected vehicle events of the same vehicle event type by the manual reviewer, to generate coaching session information that corresponds to the detected vehicle event and/or previous detected vehicle events for use in a coaching session, wherein the coaching session information is different from the manual reviewer input ([0029]: e.g. the system has the option to generate, based on one or more detected vehicle events, information regarding the performance of the driver, including indication of a pass or fail based on one or more detected vehicle events. Accordingly, such information corresponds to the coaching session information that an authorized user, or the driver, can use in a coaching session).
Regarding claim 9 and 19, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11.
Although Comeau does not explicitly describe, “generat[ing] a performance score for a vehicle operator of the vehicle at the time of the detected vehicle event, wherein the performance score is based on the manual reviewer input provided by the manual reviewer” (per claims 9 and 19), Comeau as modified based on the teaching of Pietron, teaches that the processor prompts the reviewer to provide input data based on one or more detected vehicle events (see the modification discussed per claims 1 and 11).
In this regard, a score is a nonfunctional descriptive matter; and wherein, the reviewer is normally providing a textual and/or numerical inputs when responding to the prompt.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comeau; for example, by allowing the reviewer to provide a textual and/or numerical score when indicating the driver’s performance, so that the driver would have a further insight or awareness regarding his/her ability to properly drive the vehicle.  
Regarding claims 10 and 20, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11.
The limitation, “wherein the one or more review criteria include first review criteria for a first individual field of view corresponding to a first individual video capture device and second review criteria for a second individual field of view corresponding to a second individual video capture device, and wherein the first review criteria is different from the second review criteria based on the first individual field of view being different from the second individual field of view”, is already addressed per the modification discussed with respect  to claim 1. 
For instance, Comeau is modified based on Pietron to generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer. Accordingly such one or more corresponding prompts regarding synchronized video data related to each view (e.g. FIG 1, labels “16A” and “16B”), indicates the generation of (i) a first review criteria for a first individual field of view corresponding to a first individual video capture device (FIG 1, label “16A”); (ii) a  second review criteria for a second individual field of view corresponding to a second individual video capture device (FIG 1, label “16B”), etc., wherein part (i) is different from part (ii).
●	Claims 4 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Comeau 2008/0143834 in views of Pietron 2014/0200789 and further in view of Nielsen 2011/0282542.
Regarding claims 4 and 14, Comeau in view of Pietron teaches the claimed limitations as discussed above per claims 1 and 11. 
Comeau, as modified per the teaching of Pietron, already teaches the remote computing device includes one or more computer processors and a display interface that displays to the manual reviewer “(i) the one or more review criteria to prompt the manual reviewer to provide the manual reviewer input describing the detected vehicle event based on the visual output information as acquired”; and “wherein the manual reviewer input received from the manual reviewer is responsive to one or more of the question, the inquiry, or the prompt describing the detected vehicle event; and generate a vehicle event record for the vehicle event, wherein the vehicle event record includes the manual reviewer input” (see above the discussion presented with respect to claims 1 & 11).
   Comeau, does not describe interface as customizable interface, which further displays “(ii) a portion of the vehicle operation information generated during the detected vehicle event, (iii) an input field configured to accept the manual reviewer input from the manual reviewer describing the detected vehicle event, and (iv) a portion of the visual output information acquired during the detected vehicle event, wherein the portion includes individual ones of the fields of view corresponding to the video capture devices”.
However, Nielsen discloses a system for acquiring and analyzing vehicle data relating to a vehicle that a driver operates, wherein the system incorporates various devices for acquiring different types of data regarding the vehicle; such as: sensors for acquiring various operation data of the vehicle, and video cameras for acquiring various viewpoints, etc.([0077]; [0083] to [0086]); and wherein the system also incorporates a functionality that analyzes the acquired data, and thereby generates, via a customizable graphical user interface, one or more pictorial and textual information to a user based on the analysis ([0105]; [0124]; [0126]; [0148] to [0151]; also see FIG 4).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Comeau based on the teaching gleaned from Nielsen; for example, by incorporating an algorithm(s) that generates one or more graphical interfaces that display various pictorial and/or textual data (content) relating to the operation of the vehicle and/or the driver (e.g. visual data with respect to one or more viewpoints; one or more parameters regarding the operational conditions of the vehicle; one or more prompts relating to one or more vehicle events, etc.); and wherein the graphical interface also allows the user (e.g. the reviewer or trainer, etc.) to select one or more viewing preferences (e.g. zooming-in to a particular area; changing the viewing angle, etc.), in order to provide the user with a more comprehensive status regarding the operations of the vehicle, which enables the user to properly analyze the pictorial and/or textual data and accurately determine further attributes related to the driving (e.g. causes of accidents [if any]; skills that the driver lacks with respect to safe driving, or obeying road signs, etc.), so that the user (e.g. the reviewer/trainer) would take one or more appropriate actions (e.g. recommend one or more additional trainings to the driver, etc.) to further improve the skills of the driver; thereby making the system more adaptive and reliable.   
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 10/17/2022); however, the arguments are not persuasive. Applicant argues, 
Claims 1-3, 5-13, and 15-20 currently stand rejected under AIA  35 U.S.C. § 103 as allegedly being unpatentable . . . The Office Action relies on par. [26-28] of Comeau to teach or describe generating one or more review criteria (that correspond to the detected vehicle event) that are used to prompt a manual reviewer . . . 
However, Comeau fails to generate any review criteria. For example, par. [27], see below, describes synchronizing data (audio/video data with vehicle data), which is not the same as generating review criteria. For example, par. [28] . . . describes storing audio/video data, which is not the same as generating review criteria. Additionally, par. [29] . . . describes that a pass/fail test or criteria is user-configurable, meaning that a user generated that criteria (or test) . . . 
The criteria mentioned in par. [29] are not described as being generated by the system to prompt a manual reviewer, in contrast to the claimed invention, in which the various steps, including generating review criteria, are performed by one or more physical processors. 
Moreover, the Decision of the Patent Trial and Appeal Board in the parent application (App. No. 14/540,825) clarified that neither Comeau nor another reference describe a system that "generate[s] one or more review criteria that correspond to the detected vehicle event" . . .  
Moreover, the Office Action relies on par. [36-37] of Pietron to disclose or describe generating prompts that correspond to detected vehicle events. [Office Action, p. 6.] However, the input in par. [37] of Pietron, reproduced below, refers to input from  a driver. In Pietron, the query or prompt is to prompt the driver for feedback regarding automated operations (called responses) of the vehicle, such as during cruise control. In Pietron, the driver is providing feedback regarding the responses by the vehicle. In contrast, the claimed invention does not recite prompting the driver of a vehicle. Instead, the one or more review criteria as recited are generated and then used to prompt a manual reviewer, at a remote computing device that is remote and separate from the vehicle. Accordingly, the disclosed prompts are not the same as or similar to the claimed prompts, and the disclosed generation of prompts is not the same as or similar to the claimed generation of prompts. 
Furthermore, the claimed detected vehicle events are based on vehicle operation information (that is, the claims recite output signals from sensors conveying vehicle operation information related to the operation by the vehicle). In Pietron, the driver is queried due to input from the driver, and not in response to the detection of a vehicle event as currently claimed, based on particular output signals from particular sensors . . . 
Additionally, neither Comeau nor Pietron describe communicating the one or more review criteria to a remote computing device that is remote and separate from the vehicle. For example, par. [28] of Comeau merely describes storing audio/video signals 40 and vehicle data 42 in remote database management system 13, but is silent with regard to transferring or storing anything resembling the recited review criteria Moreover, apparatus 12 in Comeau is clearly not remote. For example, the steps described in par. [37] of Pietron are performed by control interface 108, which is necessarily within the vehicle to facilitate interaction with the driver. Accordingly, control interface 108 in Comeau is not remote . . .

However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, Applicant is misconstruing the Office’s analysis directed to section §103. For instance, Applicant asserts, “[t]he Office Action relies on par. [26-28] of Comeau to teach or describe generating one or more review criteria (that correspond to the detected vehicle event) that are used to prompt a manual reviewer” (emphasis added).  However, the office-action does not assert that the review criteria, which Comeau is teaching, are used to prompt the manual reviewer. In fact, the office-action already indicates that Comeau does not describe the above feature (see page 5 of the previous office-action, emphasis added), 
“	Comeau does not explicitly describe that . . .  the one or more review criteria include one or more of a question, an inquiry, or a prompt for a manual reviewer, wherein the one or more review criteria are used to prompt the manual reviewer to provide manual reviewer input describing the detected vehicle event”.

Of course, to remedy the above deficiency, the Office incorporated a secondary reference, namely Pietron (US 2014/0200789). Particularly, Pietron teaches a vehicle system that detects one or more vehicle events during driving ([0036]), and thereby the system generates one or more prompts (i.e. review criteria) that correspond to the detected vehicle events; and wherein the prompts request the user to provide manual input ([0037]). Accordingly, given the teaching of Pietron, one of ordinary skill in the art would be motivated to modify Comeau in order to achieve the advantage discussed in the office-action (e.g. see page 6 of the previous office-action). 
However, while simply disregarding the above fact, Applicant pretends that the Office is relying on Comeau “to teach or describe generating one or more review criteria (that correspond to the detected vehicle event) that are used to prompt a manual reviewer” (emphasis added). Consequently, Applicant’s arguments are already erroneous from the start.
Applicant further asserts that “Comeau fails to generate any review criteria“ (emphasis added). However, Appellant’s fails to provide a reasonable analysis to substantiate the above assertion. Instead, Applicant simply declares that the audio/video data, which Comeau is generating, is not the same as generating review criteria. However, Applicant fails to notice that the “review criteria” itself is information. Accordingly, if Comeau generates information, including audio/video data, based on detected vehicle events, then Comeau indeed generates “review criteria”. In this regard, Comeau describes an exemplary scenario where the system generates, based on detected/recorded vehicle events during driving (e.g. recorded audio/video data, OBD vehicle data, etc.), performance evaluation related to the driver (see [0029]). Of course, Comeau also describes additional scenario where the system generates information based on detected vehicle events (e.g. recording the timing of when a condition occurs visually to when the driver actuated the brakes, etc.); and thereby the system allows a user who is accompanying the driver (FIG 1, label “46”) to make notes regarding the driver’s performance ([0030] lines 1-10).       
Thus, it is abundantly clear, at least to a person skilled in the art, that Comeau does teach the process of generating one or more review criteria. Of course, as already pointed out above, Comeau does not explicitly describe that the review criteria is used to prompt the user. However, the secondary reference (Pietron) addresses the above missing element (see above the analysis presented under section §103). Consequently, Applicant’s arguments, “[t]he criteria mentioned in par. [29] are not described as being generated by the system to prompt a manual reviewer” (emphasis added), are not persuasive. Particularly, Applicant is applying a piecemeal analysis, wherein Applicant is considering merely the primary reference (Comeau) while ignoring the teaching incorporated from the secondary reference (Pietron).  
Secondly, Applicant is referring to the decision made with respect to the parent application. Applicant asserts, “the Decision of the Patent Trial and Appeal Board in the parent application (App. No. 14/540,825) clarified that neither Comeau nor another reference describe a system that ‘generate[s] one or more review criteria that correspond to the detected vehicle event’;” (emphasis added). 
However, Applicant’s assertion above is irrelevant since the current secondary reference, Pietron (US 2014/0200789), was not applied to any of the claims of the parent application. Moreover, the decision is referring merely to the references cited with respect to the parent application; and therefore, it does not apply to the current analysis since the current analysis is relying on Pietron. Particularly, Pietron detects data related to one or more vehicle events (e.g. operation of the accelerator pedal and/or the brake pedal, etc.) during driving ([0036]), and wherein, responsive to such detection, the system generates one or more prompts (i.e. one or more review criteria) that correspond to the detected event(s); and thereby the system requests the user to provide manual input regarding the detected vehicle event ([0037]). 
The teaching above clearly demonstrates the process of generating, based on one or more detected vehicle events, one or more review criteria that are used to prompt a user to provide manual input. In fact, given the teaching of Pietron, it is certainly possible to challenge the parent case, namely US 11,069,257. Particularly, Applicant is asserting that the Board’s decision, as applied to the parent application, clarifies that none of the previous references teaches the process of generating one or more review criteria that correspond to the detected vehicle event. Thus, even if one assumes that Applicant’s assertion is true, the assertion is no longer viable given the teaching of the current reference, namely Pietron. Particularly, Pietron generates, based on one or more detected vehicle events, one or more prompts that request the user to provide manual input regarding the detected vehicle event ([0037]). Accordingly, the teaching of Pietron, in combination with Comeau, Hoffman and/or Nielsen, is sufficient to challenge US 11,069,257.
Applicant has also attempted to negate the teaching of Pietron as applied to the current claims. Applicant assert that “[i]n Pietron, the query or prompt is to prompt the driver for feedback regarding automated operations (called responses) of the vehicle, such as during cruise control”.
However, Applicant is mischaracterizing the teaching of Pietron. For instance, unlike  Applicant’s assertion, the prompt is not limited merely to automated operations, such as cruise control. Instead, it encompasses basic operations, such as applying brake during driving (see [0037] lines 2-9; emphasis added),
“ . . . In some examples, the interaction feature may query a driver following any driver input while a control feature is initiated or during vehicle operation in order to prompt the operator for input regarding vehicle response. For example, if a user presses the brake pedal during vehicle operation, the control interface may prompt a driver to indicate whether or not the vehicle response was satisfactory to the driver”

The excerpt above indicates a scenario where the system generates, based on detected vehicle event (e.g. operation of a brake pedal), a prompt (a review criteria) that corresponds to the detected vehicle event; and thereby the system requests the user to provide manual input. In this regard, Applicant fails to provide any analysis to negate or challenge the above fact. Instead, Applicant appears to simply ignore the above fact; and therefore, Applicant’s arguments are not persuasive. 
Thirdly, Applicant is attempting to distinguish the current claims by emphasizing the location of the user to whom the prompt is provided. For instance, Applicant asserts, “[i]n Pietron, the driver is providing feedback regarding the responses by the vehicle. In contrast, the claimed invention does not recite prompting the driver of a vehicle. Instead, the one or more review criteria as recited are generated and then used to prompt a manual reviewer, at a remote computing device that is remote and separate from the vehicle” (emphasis added).
However, Pietron is not necessarily required to indicate that the user is a local/remote reviewer. Instead, Pietron is merely required to teach the process of generating, based on one or more detected vehicle events, one or more prompts that request a user to provide manual input regarding the detected vehicle event(s). 
This is because the primary reference, Comeau, already teaches the process of transmitting the information (information regarding detected vehicle events) to a remote computer, such as a corporate computer (see [0028]); and thereby Comeau provides the information to one or more users who are remote from the vehicle or the driver. Particularly, Comeau encompasses (i) a scenario where the reviewer may be a local reviewer, such as one who is accompanying the driver (see FIG 1, label “16”); and also (ii) a scenario where the reviewer is at a remote location, such as a corporate location. Even if one simply denies the above facts, Nielsen also teaches a vehicle system that gathers information regarding detected/captured vehicle events ([0083] to [0086]); and wherein the system further exchanges, over a communication network, the information with one or more remote users ([0184]; [0185]). Accordingly, Pietron is not necessarily required to teach the process of transmitting information (one or more of the prompts) to a remote reviewer. Consequently, Applicant’s arguments are again not persuasive. Particularly, Applicant is once again applying a piecemeal analysis.     
Applicant also appears to misunderstand the basic operations of the vehicle that Pietron is describing. For instance, while referring to the cited paragraph ([0037]), Applicant asserts, “the claimed detected vehicle events are based on vehicle operation information (that is, the claims recite output signals from sensors conveying vehicle operation information related to the operation by the vehicle). In Pietron, the driver is queried due to input from the driver, and not in response to the detection of a vehicle event as currently claimed, based on particular output signals from particular sensors” (emphasis added).

However, Applicant fails to notice that the system inherently acquires data from a sensor, which indicates the input (the brake) that the driver applied. For instance, prior to generating the prompt to the driver, the system (e.g. the system’s onboard computer) must recognize whether the particular event (e.g. operation of the brake pedal, etc.) has occurred. Accordingly, the system must acquire signals from one or more sensors that indicate such vehicle event in order to provide the prompt to the driver. However, Applicant’s appears to miss the above inherent (or basic) feature of the system; and therefore, Applicant’s arguments are not persuasive.
Applicant is also misconstruing the teaching of Comeau (the primary reference).  Applicant asserts, “neither Comeau nor Pietron describe communicating the one or more review criteria to a remote computing device that is remote and separate from the vehicle. For example, par. [28] of Comeau merely describes storing audio/video signals 40 and vehicle data 42 in remote database management system 13, but is silent with regard to transferring or storing anything resembling the recited review criteria Moreover, apparatus 12 in Comeau is clearly not remote. For example, the steps described in par. [37] of Pietron are performed by control interface 108, which is necessarily within the vehicle to facilitate interaction with the driver. Accordingly, control interface 108 in Comeau is not remote” (emphasis added). 
However, as already pointed out above, Comeau already teaches the process of transmitting the information (information regarding detected vehicle events) to a remote computer, such as a corporate computer (see [0028]); and thereby Comeau provides the information to one or more users who are remote from the vehicle or the driver. 
Accordingly, Comeau encompasses (i) a scenario where the reviewer may be a local reviewer (FIG 1, label “16”); and also (ii) a scenario where the reviewer is a remote reviewer who is at a remote location, such as a corporate location.
Of course, Comeau does not explicitly describe that the review criteria is used to prompt the user. However, Pietron already addresses the above missing element since Pietron generates, based on detected vehicle even, prompts (review criteria) corresponding to the detected vehicle event; and thereby requests the user to provide manual input ([0036] and [0037]).
Accordingly, the combined teaching of Comeau and Pietron does teach the  process of communicating the one or more review criteria to a remote computing device that is remote and separate from the vehicle. In this regard, it is immaterial whether Applicant asserts that the interface of Pietron is not remote. This is because Comeau encompasses both types of scenarios, (i) a scenario that involves a local interface, and also (ii) a scenario that involves a remote interface (see the discussion above). Consequently, Applicant’s arguments are again not persuasive.    
  Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.  
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715